


Exhibit 10.36

CHANGE IN CONTROL

AGREEMENT

 

AGREEMENT made and entered into as of this 31st day of July, 2007 by and between
MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Corporation”), and
Charles Bonomo having an address at
                                                           , (the “Associate”).

 

W

 

I

 

T

 

N

 

E

 

S

 

S

 

E

 

T

 

H:

 

WHEREAS, the Associate has been employed by the Corporation in a senior
Associate capacity and desires to remain in the employ of the Corporation in
such capacity; and

WHEREAS, the Corporation desires to induce the Associate to so remain in the
employ of the Corporation.

NOW, THEREFORE, the parties hereto hereby agree as follows:


FIRST:  INDUCEMENT PAYMENTS.


A.            IF, WITHIN TWO (2) YEARS AFTER A CHANGE IN CONTROL, THE
ASSOCIATE’S “CIRCUMSTANCES OF EMPLOYMENT” (AS HEREINAFTER DEFINED) SHALL HAVE
CHANGED, THE ASSOCIATE MAY TERMINATE HIS EMPLOYMENT BY WRITTEN NOTICE TO THE
CORPORATION GIVEN NO LATER THAN NINETY (90) DAYS FOLLOWING SUCH CHANGE IN THE
ASSOCIATE’S CIRCUMSTANCES OF EMPLOYMENT.  IN THE EVENT OF SUCH TERMINATION BY
THE ASSOCIATE OF HIS EMPLOYMENT OR IF, WITHIN TWO (2) YEARS AFTER A CHANGE IN
CONTROL, THE CORPORATION SHALL TERMINATE THE ASSOCIATE’S EMPLOYMENT OTHER THAN
FOR “CAUSE” (AS HEREINAFTER DEFINED), THE CORPORATION SHALL PAY TO THE
ASSOCIATE, SUBJECT TO THE PROVISIONS OF PARAGRAPH F OF THIS ARTICLE FIRST AND
COMPLIANCE BY ASSOCIATE WITH ARTICLE THIRD HEREOF, IN CASH, THE “SPECIAL
SEVERANCE PAYMENT” (AS HEREINAFTER DEFINED) AS PROVIDED IN SECTION E BELOW.

 

 

--------------------------------------------------------------------------------



B.            CHANGE IN CONTROL SHALL BE DEEMED TO OCCUR UPON:


(A)           A CHANGE IN OWNERSHIP OF THE CORPORATION, WHICH SHALL OCCUR ON THE
DATE THAT ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A “GROUP” (AS
DEFINED UNDER SECTION 409A OF THE CODE (AS DEFINED HEREUNDER)), OTHER THAN
MITCHELL JACOBSON OR MARJORIE GERSHWIND OR A MEMBER OF THE JACOBSON OR GERSHWIND
FAMILIES OR ANY TRUST ESTABLISHED PRINCIPALLY FOR MEMBERS OF THE JACOBSON OR
GERSHWIND FAMILIES OR AN EXECUTOR, ADMINISTRATOR OR PERSONAL REPRESENTATIVE OF
AN ESTATE OF A MEMBER OF THE JACOBSON OR GERSHWIND FAMILIES AND/OR THEIR
RESPECTIVE AFFILIATES, ACQUIRES OWNERSHIP OF STOCK OF THE CORPORATION THAT,
TOGETHER WITH STOCK HELD BY SUCH PERSON OR GROUP, CONSTITUTES MORE THAN 50% OF
THE TOTAL FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE
CORPORATION; PROVIDED, HOWEVER, THAT, IF ANY ONE PERSON OR MORE THAN ONE PERSON
ACTING AS A GROUP, IS CONSIDERED TO OWN MORE THAN 50% OF THE TOTAL FAIR MARKET
VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE CORPORATION, THE ACQUISITION OF
ADDITIONAL STOCK BY THE SAME PERSON OR PERSONS IS NOT CONSIDERED TO CAUSE A
CHANGE IN THE OWNERSHIP OF THE CORPORATION;


(B)           A CHANGE IN THE EFFECTIVE CONTROL OF THE CORPORATION, WHICH SHALL
OCCUR ON THE DATE THAT (1) ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A
GROUP, OTHER THAN MITCHELL JACOBSON OR MARJORIE GERSHWIND OR A MEMBER OF THE
JACOBSON OR GERSHWIND FAMILIES OR ANY TRUST ESTABLISHED PRINCIPALLY FOR MEMBERS
OF THE JACOBSON OR GERSHWIND FAMILIES OR AN EXECUTOR, ADMINISTRATOR OR PERSONAL
REPRESENTATIVE OF AN ESTATE OF A MEMBER OF THE JACOBSON OR GERSHWIND FAMILIES
AND/OR THEIR RESPECTIVE AFFILIATES, ACQUIRES (OR HAS ACQUIRED DURING THE
12-MONTH


 

2

--------------------------------------------------------------------------------



PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR
PERSONS) OWNERSHIP OF STOCK OF THE CORPORATION POSSESSING 50% OR MORE OF THE
TOTAL VOTING POWER OF THE STOCK OF THE CORPORATION; OR (2) A MAJORITY OF THE
MEMBERS OF THE BOARD IS REPLACED DURING ANY 12-MONTH PERIOD BY DIRECTORS WHOSE
APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE
BOARD PRIOR TO THE DATE OF THE APPOINTMENT OR ELECTION; PROVIDED, HOWEVER, THAT,
IF ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP, IS CONSIDERED TO
EFFECTIVELY CONTROL THE CORPORATION, THE ACQUISITION OF ADDITIONAL CONTROL OF
THE CORPORATION BY THE SAME PERSON OR PERSONS IS NOT CONSIDERED A CHANGE IN THE
EFFECTIVE CONTROL OF THE CORPORATION; OR


(C)           A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
CORPORATION’S ASSETS, WHICH SHALL OCCUR ON THE DATE THAT ANY ONE PERSON, OR MORE
THAN ONE PERSON ACTING AS A GROUP, ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH
PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR
PERSONS) ASSETS FROM THE CORPORATION THAT HAVE A TOTAL GROSS FAIR MARKET VALUE
(AS DEFINED HEREUNDER) EQUAL TO OR MORE THAN 80% OF THE TOTAL GROSS FAIR MARKET
VALUE OF ALL OF THE ASSETS OF THE CORPORATION IMMEDIATELY PRIOR TO SUCH
ACQUISITION OR ACQUISITIONS; PROVIDED, HOWEVER, THAT, A TRANSFER OF ASSETS BY
THE CORPORATION IS NOT TREATED AS A CHANGE IN THE OWNERSHIP OF SUCH ASSETS IF
THE ASSETS ARE TRANSFERRED TO (1) A SHAREHOLDER OF THE CORPORATION (IMMEDIATELY
BEFORE THE ASSET TRANSFER) IN EXCHANGE FOR OR WITH RESPECT TO ITS STOCK; (2) AN
ENTITY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED,
DIRECTLY OR INDIRECTLY, BY THE CORPORATION; (3) A PERSON, OR MORE THAN ONE
PERSON ACTING AS A GROUP, THAT OWNS,


 

3

--------------------------------------------------------------------------------



DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL VALUE OR VOTING POWER OF ALL
THE OUTSTANDING STOCK OF THE CORPORATION; OR (4) AN ENTITY, AT LEAST 50% OF THE
TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY A
PERSON DESCRIBED IN ARTICLE FIRST B(C)(3).

For purposes of this Article FIRST B, “Gross Fair Market Value” means the value
of the assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  For
purposes of this Article FIRST B, stock ownership is determined under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).


C.            THE ASSOCIATE’S “CIRCUMSTANCES OF EMPLOYMENT” SHALL HAVE CHANGED
IF THERE SHALL HAVE OCCURRED ANY OF THE FOLLOWING EVENTS: (A) A MATERIAL
REDUCTION OR CHANGE IN THE ASSOCIATE’S EMPLOYMENT DUTIES OR REPORTING
RESPONSIBILITIES; (B) A REDUCTION IN THE ANNUAL BASE SALARY MADE AVAILABLE BY
THE CORPORATION TO THE ASSOCIATE FROM THE ANNUAL BASE SALARY IN EFFECT
IMMEDIATELY PRIOR TO A CHANGE IN CONTROL; OR (C) A MATERIAL DIMINUTION IN THE
ASSOCIATE’S STATUS, WORKING CONDITIONS OR OTHER ECONOMIC BENEFITS FROM THOSE IN
EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL.


D.            “CAUSE” SHALL MEAN (I) THE COMMISSION BY THE ASSOCIATE OF ANY ACT
OR OMISSION THAT WOULD CONSTITUTE A FELONY OR ANY CRIME OF MORAL TURPITUDE UNDER
FEDERAL LAW OR THE LAW OF THE STATE OR FOREIGN LAW IN WHICH SUCH ACTION
OCCURRED, (II) DISHONESTY, DISLOYALTY, FRAUD, EMBEZZLEMENT, THEFT, DISCLOSURE OF
TRADE SECRETS OR CONFIDENTIAL INFORMATION OR OTHER ACTS OR OMISSIONS THAT RESULT
IN A BREACH OF FIDUCIARY OR OTHER MATERIAL DUTY TO THE CORPORATION AND/OR A
SUBSIDIARY; OR (III) CONTINUED REPORTING TO WORK OR WORKING UNDER THE INFLUENCE
OF ALCOHOL, AN


 

4

--------------------------------------------------------------------------------



ILLEGAL DRUG, AN INTOXICANT OR A CONTROLLED SUBSTANCE WHICH RENDERS THE
ASSOCIATE INCAPABLE OF PERFORMING HIS OR HER MATERIAL DUTIES TO THE SATISFACTION
OF THE CORPORATION AND/OR ITS SUBSIDIARIES.


E.             THE “SPECIAL SEVERANCE PAYMENT” SHALL MEAN: (X) PAYMENT EQUAL TO
THE SUM OF (I) THE PRODUCT OF ONE AND ONE-HALF (1.5) AND THE ANNUAL BASE SALARY
IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN THE ASSOCIATE’S CIRCUMSTANCES OF
EMPLOYMENT OR THE TERMINATION OTHER THAN FOR CAUSE OF THE ASSOCIATE’S EMPLOYMENT
BY THE CORPORATION, AS THE CASE MAY BE, AND (II) THE PRODUCT OF ONE AND ONE HALF
(1.5) AND THE TARGETED BONUS FOR THE ASSOCIATE IN EFFECT IMMEDIATELY PRIOR TO A
CHANGE IN ASSOCIATE CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION OTHER THAN FOR
CAUSE, AS THE CASE MAY BE, SUCH PAYMENT TO BE MADE IN EQUAL INSTALLMENTS IN
ACCORDANCE WITH THE CORPORATION’S REGULAR PAYROLL POLICIES (BUT NOT LESS
FREQUENTLY THAN BIWEEKLY) FOR A PERIOD OF EIGHTEEN MONTHS, WITH THE FIRST SUCH
INSTALLMENT BEING MADE ON THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE SIX-MONTH
ANNIVERSARY OF ASSOCIATE’S TERMINATION OF EMPLOYMENT; (Y) PAYMENT OF A PRO RATA
PORTION OF THE ASSOCIATE’S TARGETED BONUS IN EFFECT IMMEDIATELY PRIOR TO THE
DATE SUCH CHANGE IN ASSOCIATE’S CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION OF
EMPLOYMENT OTHER THAN FOR CAUSE OCCURS (THE “IN YEAR BONUS”), CALCULATED AS THE
PRODUCT OF (A) THE IN YEAR BONUS MULTIPLIED BY (B) A FRACTION THE NUMERATOR OF
WHICH IS THE NUMBER OF WHOLE MONTHS ELAPSED IN THE FISCAL YEAR UP TO THE DATE
SUCH CHANGE IN ASSOCIATE’S CIRCUMSTANCES OF EMPLOYMENT OR TERMINATION OCCURS,
AND THE DENOMINATOR OF WHICH IS TWELVE (12), SUCH PAYMENT TO BE MADE ON THE
FIFTH (5TH) BUSINESS DAY FOLLOWING THE SIX (6) MONTHS’ ANNIVERSARY OF
TERMINATION OF EMPLOYMENT; AND (Z) FOR THE TWO (2) YEAR PERIOD OR THE REMAINING
TERM OF THE AUTOMOBILE LEASE AT ISSUE, WHICHEVER IS LESS FOLLOWING ASSOCIATE’S
DATE OF TERMINATION OF EMPLOYMENT (OTHER THAN TERMINATION FOR CAUSE), THE
CORPORATION SHALL, AT ASSOCIATE’S OPTION, (A) PAY ASSOCIATE A MONTHLY AUTOMOBILE
ALLOWANCE IN AMOUNTS EQUAL TO THOSE IN EFFECT IMMEDIATELY PRIOR TO SUCH
TERMINATION, IF APPLICABLE, OR (B) CONTINUE TO MAKE THE


 

5

--------------------------------------------------------------------------------



MONTHLY LEASE PAYMENTS UNDER THE AUTOMOBILE LEASE IN EFFECT FOR THE BENEFIT OF
ASSOCIATE IMMEDIATELY PRIOR TO SUCH TERMINATION, PROVIDED THAT IF ANY PAYMENT
(OR PORTION THEREOF) OTHERWISE DUE UNDER THIS CLAUSE (Z) DURING THE FIRST SIX
(6) MONTHS FOLLOWING THE ASSOCIATE’S TERMINATION OF EMPLOYMENT IS NOT EXEMPT
FROM THE APPLICATION OF SECTION 409A OF THE CODE UNDER APPLICABLE TREASURY
REGULATIONS, THE AMOUNT SUBJECT TO SECTION 409A THAT WOULD OTHERWISE BE PAID
DURING SUCH FIRST SIX MONTHS SHALL BE HELD (WITHOUT ADJUSTMENT FOR EARNINGS AND
LOSSES) AND PAID ON THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE SIX-MONTH
ANNIVERSARY OF SUCH TERMINATION DATE.


F.             AS A CONDITION TO RECEIVING THE SPECIAL SEVERANCE PAYMENT,
ASSOCIATE SHALL EXECUTE THE GENERAL RELEASE IN THE FORM ATTACHED AS EXHIBIT A
HERETO AND THE ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT REFERRED TO IN ARTICLE THIRD HEREOF AND ATTACHED AS EXHIBIT B HERETO
AND SHALL RETURN SUCH EXECUTED GENERAL RELEASE AND AGREEMENT NO LATER THAN 60
DAYS FOLLOWING THE ASSOCIATE’S TERMINATION OF EMPLOYMENT, AND SHALL AT ALL TIMES
BE IN COMPLIANCE THEREWITH.


G.            FOR PURPOSES OF THIS AGREEMENT, “AFFILIATE” SHALL HAVE THE MEANING
ASCRIBED THERETO UNDER THE SECURITIES ACT OF 1933.


H.            FOR PURPOSES OF THIS AGREEMENT, “TERMINATION OF EMPLOYMENT” MEANS
CESSATION OF FULL OR PART TIME EMPLOYMENT WITH THE COMPANY AND ANY OF ITS
SUBSIDIARIES.


SECOND:  TAX INDEMNIFICATION.


A.            IN THE EVENT THAT, AS A RESULT OF ANY OF THE PAYMENTS OR OTHER
CONSIDERATION PROVIDED FOR OR CONTEMPLATED BY ARTICLE FIRST OF THIS AGREEMENT OR
OTHERWISE, A TAX (AN “EXCISE TAX”) SHALL BE IMPOSED UPON THE ASSOCIATE OR
THREATENED TO BE IMPOSED UPON THE ASSOCIATE BY


 

6

--------------------------------------------------------------------------------



VIRTUE OF THE APPLICATION OF SECTION 4999(A) OF THE CODE, AS NOW IN EFFECT OR AS
THE SAME MAY AT ANY TIME OR FROM TIME TO TIME BE AMENDED, OR THE APPLICATION OF
ANY SIMILAR PROVISIONS OF STATE OR LOCAL TAX LAW, THE CORPORATION SHALL
INDEMNIFY AND HOLD THE ASSOCIATE HARMLESS FROM AND AGAINST ALL SUCH TAXES
(INCLUDING ADDITIONS TO TAX, PENALTIES AND INTEREST AND ADDITIONAL EXCISE TAXES,
WHETHER APPLICABLE TO PAYMENTS PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR
OTHERWISE) INCURRED BY, OR IMPOSED UPON, THE ASSOCIATE AND ALL EXPENSES ARISING
THEREFROM.


B.            EACH INDEMNITY PAYMENT TO BE MADE BY THE CORPORATION PURSUANT TO
PART A OF THIS ARTICLE SECOND SHALL BE INCREASED BY THE AMOUNT OF ALL FEDERAL,
STATE AND LOCAL TAX LIABILITIES (INCLUDING ADDITIONS TO TAX, PAYROLL TAXES,
PENALTIES AND INTEREST AND EXCISE TAX) INCURRED BY, OR IMPOSED UPON, THE
ASSOCIATE SO THAT THE EFFECT OF RECEIVING ALL SUCH INDEMNITY PAYMENTS WILL BE
THAT THE ASSOCIATE SHALL BE HELD HARMLESS ON AN AFTER-TAX BASIS FROM THE AMOUNT
OF ALL EXCISE TAXES IMPOSED UPON PAYMENTS MADE TO THE ASSOCIATE BY THE
CORPORATION PURSUANT TO THIS AGREEMENT, IT BEING THE INTENT OF THE PARTIES THAT
THE ASSOCIATE SHALL NOT INCUR ANY OUT-OF-POCKET COSTS OR EXPENSES OF ANY KIND OR
NATURE ON ACCOUNT OF THE EXCISE TAX AND THE RECEIPT OF THE INDEMNITY PAYMENTS TO
BE MADE BY THE CORPORATION PURSUANT HERETO.


C.            EACH INDEMNITY PAYMENT TO BE MADE TO THE ASSOCIATE PURSUANT TO
THIS ARTICLE SECOND SHALL BE PAYABLE WITHIN FIFTEEN (15) BUSINESS DAYS OF
DELIVERY OF A WRITTEN REQUEST (A “REQUEST”) FOR SUCH PAYMENT TO THE CORPORATION
(WHICH REQUEST MAY BE MADE PRIOR TO THE TIME THE ASSOCIATE IS REQUIRED TO FILE A
TAX RETURN SHOWING A LIABILITY FOR AN EXCISE TAX OR OTHER TAX) BUT, IN ANY
EVENT, SUCH REQUEST SHALL BE MADE AT LEAST 15 DAYS PRIOR TO (I) THE END OF THE
ASSOCIATE’S TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE YEAR IN WHICH AN
EXCISE TAX IS REMITTED TO A TAXING AUTHORITY, OR (II) IN THE EVENT THAT NO
EXCISE TAX IS REMITTED, THE END OF THE ASSOCIATE’S TAXABLE YEAR FOLLOWING THE
ASSOCIATE’S TAXABLE YEAR IN WHICH AN AUDIT IS COMPLETED OR THERE IS A


 

7

--------------------------------------------------------------------------------



FINAL AND NON-APPEALABLE SETTLEMENT OR OTHER RESOLUTION OF THE LITIGATION.  A
REQUEST SHALL SET FORTH THE AMOUNT OF THE INDEMNITY PAYMENT DUE TO THE ASSOCIATE
AND THE MANNER IN WHICH SUCH AMOUNT WAS CALCULATED, AND THE ASSOCIATE SHALL
THEREAFTER SUBMIT SUCH OTHER EVIDENCE OF THE INDEMNITY TO WHICH THE ASSOCIATE IS
ENTITLED AS THE CORPORATION SHALL REASONABLY REQUEST.  ALL SUCH INFORMATION
SHALL, IF THE CORPORATION SHALL REQUEST, BE SET FORTH IN A STATEMENT SIGNED BY A
NATIONALLY RECOGNIZED ACCOUNTING FIRM OR A PARTNER THEREOF AND THE CORPORATION
SHALL PAY ALL FEES AND EXPENSES OF SUCH ACCOUNTING FIRM INCURRED IN THE
PREPARATION THEREOF.


D.            THE ASSOCIATE AGREES TO NOTIFY THE CORPORATION (A) WITHIN FIFTEEN
(15) BUSINESS DAYS OF BEING INFORMED BY A REPRESENTATIVE OF THE INTERNAL REVENUE
SERVICE (THE “SERVICE”) OR ANY STATE OR LOCAL TAXING AUTHORITY THAT THE SERVICE
OR SUCH AUTHORITY INTENDS TO ASSERT THAT AN EXCISE TAX IS OR MAY BE PAYABLE, (B)
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE ASSOCIATE’S RECEIPT OF A REVENUE
AGENT’S REPORT (OR SIMILAR DOCUMENT) NOTIFYING THE ASSOCIATE THAT AN EXCISE TAX
MAY BE IMPOSED AND (C) WITHIN FIFTEEN (15) BUSINESS DAYS OF THE ASSOCIATE’S
RECEIPT OF A NOTICE OF DEFICIENCY UNDER SECTION 6212 OF THE CODE OR SIMILAR
PROVISION UNDER STATE OR LOCAL LAW WHICH IS BASED IN WHOLE OR IN PART UPON AN
EXCISE TAX AND/OR A PAYMENT MADE TO THE ASSOCIATE PURSUANT TO THIS ARTICLE
SECOND.


E.             AFTER RECEIVING ANY OF THE AFOREMENTIONED NOTICES, AND SUBJECT TO
THE ASSOCIATE’S RIGHT TO CONTROL ANY AND ALL ADMINISTRATIVE AND JUDICIAL
PROCEEDINGS WITH RESPECT TO, OR ARISING OUT OF, THE EXAMINATION OR THE
ASSOCIATE’S TAX RETURNS, EXCEPT AS SUCH PROCEEDINGS RELATE TO AN EXCISE TAX, THE
CORPORATION SHALL HAVE THE RIGHT (A) TO EXAMINE ALL RECORDS, FILES AND OTHER
INFORMATION AND DOCUMENTATION IN THE ASSOCIATE’S POSSESSION OR UNDER THE
ASSOCIATE’S CONTROL, (B) TO BE PRESENT AND TO PARTICIPATE, TO THE EXTENT
DESIRED, IN ALL ADMINISTRATIVE AND JUDICIAL PROCEEDINGS WITH RESPECT TO AN
EXCISE TAX, INCLUDING THE RIGHT TO APPEAR AND ACT FOR THE ASSOCIATE


 

8

--------------------------------------------------------------------------------



AT SUCH PROCEEDINGS IN RESISTING ANY CONTENTIONS MADE BY THE SERVICE OR A STATE
OR LOCAL TAXING AUTHORITY WITH RESPECT TO AN EXCISE TAX AND TO FILE ANY AND ALL
WRITTEN RESPONSES IN CONNECTION THEREWITH, (C) TO FOREGO ANY AND ALL
ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE SERVICE
OR A STATE OR LOCAL TAXING AUTHORITY WITH RESPECT TO AN EXCISE TAX ON THE
ASSOCIATE’S BEHALF, AND (D) TO PAY ANY TAX INCREASE ON THE ASSOCIATE’S BEHALF
AND TO CONTROL ALL ADMINISTRATIVE AND JUDICIAL PROCEEDINGS WITH RESPECT TO A
CLAIM FOR REFUND FROM THE SERVICE OR STATE OR LOCAL TAXING AUTHORITY WITH
RESPECT TO SUCH TAX INCREASE, PROVIDED THAT ALL SUCH PAYMENTS SHALL BE PAID (I)
BY THE END OF THE ASSOCIATE’S TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE
YEAR IN WHICH SUCH TAX INCREASE IS REMITTED TO A TAXING AUTHORITY, OR (II) IN
THE EVENT THAT NO SUCH TAX INCREASE IS REMITTED, BY THE END OF THE ASSOCIATE’S
TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE YEAR IN WHICH AN AUDIT IS
COMPLETED OR THERE IS A FINAL AND NON-APPEALABLE SETTLEMENT OR OTHER RESOLUTION
OF THE LITIGATION.


F.             THE CORPORATION SHALL BE SOLELY RESPONSIBLE FOR ALL REASONABLE
LEGAL AND ACCOUNTING OR OTHER EXPENSES (WHETHER OF THE ASSOCIATE’S
REPRESENTATIVE OR THE REPRESENTATIVE OF THE CORPORATION) INCURRED IN CONNECTION
WITH ANY SUCH ADMINISTRATIVE OR JUDICIAL PROCEEDINGS INSOFAR AS THEY RELATE TO
AN EXCISE TAX OR OTHER TAX INCREASES RESULTING THEREFROM AND THE ASSOCIATE
AGREES TO EXECUTE AND FILE, OR CAUSE TO BE EXECUTED AND FILED, SUCH INSTRUMENTS
AND DOCUMENTS, INCLUDING, WITHOUT LIMITATION, WAIVERS, CONSENTS AND POWERS OF
ATTORNEYS, AS THE CORPORATION SHALL REASONABLY DEEM NECESSARY OR DESIRABLE IN
ORDER TO ENABLE IT TO EXERCISE THE RIGHTS GRANTED TO IT PURSUANT TO PART E OF
THIS ARTICLE SECOND, PROVIDED THAT ALL SUCH PAYMENTS SHALL BE PAID (I) BY THE
END OF THE ASSOCIATE’S TAXABLE YEAR FOLLOWING THE ASSOCIATE’S TAXABLE YEAR IN
WHICH SUCH TAX INCREASE IS REMITTED TO A TAXING AUTHORITY, OR (II) IN THE EVENT
THAT NO SUCH TAX INCREASE IS REMITTED, BY THE END OF THE ASSOCIATE’S TAXABLE
YEAR FOLLOWING THE ASSOCIATE’S TAXABLE


 

9

--------------------------------------------------------------------------------



YEAR IN WHICH AN AUDIT IS COMPLETED OR THERE IS A FINAL AND NON-APPEALABLE
SETTLEMENT OR OTHER RESOLUTION OF THE LITIGATION.


G.            THE LIABILITY OF THE CORPORATION SHALL NOT BE AFFECTED BY THE
ASSOCIATE’S FAILURE TO GIVE ANY NOTICE PROVIDED FOR IN THIS ARTICLE SECOND
UNLESS SUCH FAILURE MATERIALLY PREJUDICES THE CORPORATION’S ABILITY TO
EFFECTIVELY RESIST ANY CONTENTIONS MADE BY THE SERVICE OR A STATE OR LOCAL
TAXING AUTHORITY.  THE ASSOCIATE MAY NOT COMPROMISE OR SETTLE A CLAIM WHICH HE
IS INDEMNIFIED AGAINST HEREUNDER WITHOUT THE CONSENT OF THE CORPORATION, UNLESS
THE ASSOCIATE CAN ESTABLISH BY A PREPONDERANCE OF THE EVIDENCE THAT THE DECISION
OF THE CORPORATION WAS NOT MADE IN THE GOOD FAITH BELIEF THAT A MATERIALLY MORE
FAVORABLE RESULT COULD BE OBTAINED BY CONTINUING TO DEFEND AGAINST THE CLAIM (OR
PROSECUTE A CLAIM FOR REFUND).


THIRD:  ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT.  IN CONSIDERATION OF THE ASSOCIATE’S EMPLOYMENT AND CONTINUED
EMPLOYMENT, THE PAYMENT OF ASSOCIATE’S COMPENSATION BY THE CORPORATION, THE
CORPORATION ENTRUSTING ASSOCIATE WITH CONFIDENTIAL INFORMATION (AS DEFINED
BELOW), AND THE BENEFITS PROVIDED HEREUNDER, INCLUDING WITHOUT LIMITATION THE
SPECIAL SEVERANCE PAYMENT, THE PARTIES HAVE ENTERED INTO THE ASSOCIATE
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT ATTACHED AS
EXHIBIT B HERETO, WHICH IS HEREBY INCORPORATED BY REFERENCE HEREIN AND MAKE A
PART HEREOF AS IF SET FORTH IN FULL HEREIN.


FOURTH:  CONTINUED MEDICAL COVERAGE.  IF ASSOCIATE’S EMPLOYMENT IS TERMINATED IN
EITHER OF THE CIRCUMSTANCES DESCRIBED IN ARTICLE FIRST, PART A HEREOF, IN THE
EVENT ASSOCIATE TIMELY ELECTS UNDER THE PROVISIONS OF COBRA TO CONTINUE HIS
GROUP HEALTH PLAN COVERAGE THAT WAS IN EFFECT PRIOR TO THE DATE OF THE
TERMINATION OF ASSOCIATE’S EMPLOYMENT WITH THE CORPORATION, ASSOCIATE WILL BE
ENTITLED TO CONTINUATION OF SUCH COVERAGE, AT THE CORPORATION’S


 

10

--------------------------------------------------------------------------------



EXPENSE, FOR A PERIOD OF EIGHTEEN (18) MONTHS FROM THE DATE OF TERMINATION,
PROVIDED THAT ASSOCIATE CONTINUES TO BE ELIGIBLE FOR COBRA COVERAGE.


FIFTH:  OUTPLACEMENT.  IF ASSOCIATE’S EMPLOYMENT IS TERMINATED IN EITHER OF THE
CIRCUMSTANCES DESCRIBED IN ARTICLE FIRST, PART A HEREOF, ASSOCIATE SHALL BE
ELIGIBLE FOR OUTPLACEMENT SERVICES, AT THE CORPORATION’S EXPENSE AND WITH A
SERVICE SELECTED BY THE CORPORATION IN ITS REASONABLE DISCRETION, FOR UP TO SIX
(6) MONTHS FROM THE DATE OF THE TERMINATION OF ASSOCIATE’S EMPLOYMENT WITH THE
CORPORATION.


SIXTH:  AT WILL EMPLOYMENT.  NOTHING IN THIS AGREEMENT SHALL CONFER UPON THE
ASSOCIATE THE RIGHT TO REMAIN IN THE EMPLOY OF THE CORPORATION, IT BEING
UNDERSTOOD AND AGREED THAT (A) THE ASSOCIATE IS AN EMPLOYEE AT WILL AND SERVES
AT THE PLEASURE OF THE CORPORATION AT SUCH COMPENSATION AS THE CORPORATION SHALL
DETERMINE FROM TIME TO TIME AND (B) THE CORPORATION SHALL HAVE THE RIGHT TO
TERMINATE THE ASSOCIATE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.  IN THE
EVENT OF ANY SUCH TERMINATION PRIOR TO THE OCCURRENCE OF A CHANGE IN CONTROL, NO
AMOUNT SHALL BE PAYABLE BY THE CORPORATION TO THE ASSOCIATE PURSUANT TO ARTICLE
FIRST HEREOF.


SEVENTH:  COSTS OF ENFORCEMENT.  IN THE EVENT THAT THE ASSOCIATE INCURS ANY
COSTS OR EXPENSES, INCLUDING ATTORNEY’S FEES, IN THE ENFORCEMENT OF HIS RIGHTS
UNDER THIS AGREEMENT THEN, UNLESS THE CORPORATION IS WHOLLY SUCCESSFUL IN
DEFENDING AGAINST THE ENFORCEMENT OF SUCH RIGHTS, THE CORPORATION SHALL PAY TO
THE ASSOCIATE ALL SUCH COSTS AND EXPENSES SIXTY (60) DAYS FOLLOWING A FINAL
DECISION.


EIGHTH:  TERM.  THE INITIAL TERM OF THIS AGREEMENT SHALL BE FOR THREE (3) YEARS
FROM THE DATE HEREOF, AND THIS AGREEMENT SHALL AUTOMATICALLY RENEW FOR
SUCCESSIVE THREE (3) YEAR TERMS UNLESS TERMINATED BY THE CORPORATION, IN ITS
SOLE DISCRETION, BY DELIVERING TO ASSOCIATE


 

11

--------------------------------------------------------------------------------



WRITTEN NOTICE THEREOF PROVIDED TO ASSOCIATE AT LEAST 18 MONTHS PRIOR TO THE END
OF THE INITIAL TERM OR SUCH SUCCESSIVE TERMS, AS APPLICABLE.


NINTH:  NOTICES.  ALL NOTICES HEREUNDER SHALL BE IN WRITING AND SHALL BE SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IF INTENDED FOR THE
CORPORATION SHALL BE ADDRESSED TO IT, ATTENTION OF ITS PRESIDENT, 75 MAXESS
ROAD, MELVILLE, NEW YORK 11747 OR AT SUCH OTHER ADDRESS OF WHICH THE CORPORATION
SHALL HAVE GIVEN NOTICE TO THE ASSOCIATE IN THE MANNER HEREIN PROVIDED; AND IF
INTENDED FOR THE ASSOCIATE, SHALL BE MAILED TO HIM AT THE ADDRESS OF THE
ASSOCIATE FIRST SET FORTH ABOVE OR AT SUCH OTHER ADDRESS OF WHICH THE ASSOCIATE
SHALL HAVE GIVEN NOTICE TO THE CORPORATION IN THE MANNER HEREIN PROVIDED.


TENTH:  ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING
BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS REFERRED TO HEREIN, AND NO
WAIVER OF OR MODIFICATION TO THE TERMS HEREOF SHALL BE VALID UNLESS IN WRITING
SIGNED BY THE PARTY TO BE CHARGED AND ONLY TO THE EXTENT THEREIN SET FORTH.  ALL
PRIOR AND CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT ARE HEREBY TERMINATED AND SUPERSEDED BY THIS
AGREEMENT.


ELEVENTH:  WITHHOLDING.  THE CORPORATION SHALL BE ENTITLED TO WITHHOLD FROM
AMOUNTS PAYABLE TO THE ASSOCIATE HEREUNDER SUCH AMOUNTS AS MAY BE REQUIRED BY
APPLICABLE LAW.


TWELFTH:  BINDING NATURE.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO, THEIR RESPECTIVE HEIRS, ADMINISTRATORS,
EXECUTORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


THIRTEENTH:  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. 
NOTWITHSTANDING


 

12

--------------------------------------------------------------------------------



THE FOREGOING, IT IS THE INTENT OF THE PARTIES HERETO THAT THE AGREEMENT, AS
AMENDED HEREWITH, CONFORM IN FORM AND OPERATION WITH THE REQUIREMENTS OF SECTION
409A OF THE CODE TO THE EXTENT SUBJECT TO SECTION 409A, AND THAT THE AGREEMENT
AS AMENDED HEREWITH BE INTERPRETED TO THE EXTENT POSSIBLE TO SO CONFORM.

[signature page to follow]

 

13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

MSC INDUSTRIAL DIRECT CO., INC.

 

 

 

 

 

By:

/s/ DAVID SANDLER

 

 

Name:

David Sandler

 

 

Title:

President

 

 

 

 

 

 

/s/ CHARLES BONOMO

 

 

Charles Bonomo

 

 

14

--------------------------------------------------------------------------------

Exhibit A

RELEASE

[TEMPLATE]

                WHEREAS, ________________ (the “Associate”) was a party to an
Agreement dated as of __________, 20__ (the “Agreement”) by and between the
Associate and MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the
“Corporation”), pursuant to which the Associate served as the
____________________ of the Corporation, and the employment of the Associate
with the Corporation has been terminated; and

                WHEREAS, it is a condition to the Corporation’s obligations to
make the severance payments and benefits available to the Associate pursuant to
the Agreement that the Associate execute and deliver this Release to the
Corporation.

                NOW, THEREFORE, in consideration of the receipt by the Associate
of the benefits under the Agreement, which constitute a material inducement to
enter into this Release, the Associate intending to be legally bound hereby
agrees as follows:

                Subject to the next succeeding paragraph, effective upon the
expiration of the 7-day revocation period following execution hereof as provided
below, the Associate irrevocably and unconditionally releases the Corporation
and its owners, stockholders, predecessors, successors, assigns, affiliates,
control persons, agents, directors, officers, employees, representatives,
divisions and subdivisions (collectively, the “Related Persons”) from any and
all causes of action, charges, complaints, liabilities, obligations, promises,
agreements, controversies and claims (a) arising out of the Associate’s
employment with the Corporation and the conclusion thereof, including, without
limitation, any federal, state, local or other statutes, orders, laws,

--------------------------------------------------------------------------------


 

ordinances, regulations or the like that relate to the employment relationship
and/or specifically that prohibit discrimination based upon age, race, religion,
sex, national origin, disability, sexual orientation or any other unlawful
bases, including, without limitation, as amended, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Civil Rights Acts of 1866 and 1871, the Americans With
Disabilities Act of 1990, the New York City and State Human Rights Laws, and any
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes; (b) for tort, tortious or harassing conduct, infliction
of emotional distress, interference with contract, fraud, libel or slander; and
(c) for breach of contract or for damages, including, without limitation,
punitive or compensatory damages or for attorneys’ fees, expenses, costs,
salary, severance pay, vacation, injunctive or equitable relief, whether, known
or unknown, suspected or unsuspected, foreseen or unforeseen, matured or
unmatured, which, from the beginning of the world up to and including the date
hereof, exists, have existed, or may arise, which the Associate, or any of his
heirs, executors, administrators, successors and assigns ever had, now has or at
any time hereafter may have, own or hold against the Corporation and/or any
Related Person.

                Notwithstanding anything contained herein to the contrary, the
Associate is not releasing the Corporation from any of the Corporation’s
obligations (a) under the Agreement, (b) to provide the Associate with insurance
coverage defense and/or indemnification as an officer or director of the
Corporation, if applicable to Associate, to the extent generally made available
at the date of termination to the Corporation’s officers and directors in
respect of facts and circumstances existing or arising on or prior to the date
hereof, or (c) in respect of the Associate’s rights under the Corporation’s
Associate Stock Purchase Plan, 1995 Stock Option

 

2

--------------------------------------------------------------------------------


 

Plan, 1998 Stock Option Plan, 2001 Stock Option Plan, 1995 Restricted Stock Plan
or the 2005 Omnibus Equity Plan, as applicable.

                The Corporation has advised the Associate in writing to consult
with an attorney of his choosing prior to the signing of this Release and the
Associate hereby represents to the Corporation that he has in fact consulted
with such an attorney prior to the execution of this Release.  The Associate
acknowledges that he has had at least twenty-one days to consider the waiver of
his rights under the ADEA. Upon execution of this Release, the Associate shall
have seven additional days from such date of execution to revoke his consent to
the waiver of his rights under the ADEA.  If no such revocation occurs, the
Associate’s waiver of rights under the ADEA shall become effective seven days
from the date the Associate executes this Release.

                IN WITNESS WHEREOF, the undersigned has executed this Release on
the ___ day of ______________, 20__.

 

 

 

                                   

 

 

 

3

--------------------------------------------------------------------------------

 

Exhibit B

 

 

ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION

AND NON-COMPETITION AGREEMENT

ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION AND NON- COMPETITION AGREEMENT dated
as of July 31, 2007, between MSC Industrial Direct Co., Inc., on behalf of
itself and its subsidiaries (collectively, “Employer” or “Corporation”), and
Charles Bonomo (“Associate”).

In consideration of Associate’s employment and continued employment, the payment
of Associate’s compensation by Employer, and Employer entrusting Associate with
Confidential Information (as defined below), and the benefits provided in the
Agreement between Employer and Associate dated as of even date herewith (the
“Agreement”), it being acknowledged and agreed by Associate that his receipt of
such benefits is expressly conditioned on his continued compliance with the
terms hereof, the parties have entered into this Associate Confidentiality,
Non-Solicitation and Non-Competition Agreement.


1.                           CONFIDENTIALITY.


A.           DURING THE TERM OF ASSOCIATE’S EMPLOYMENT WITH EMPLOYER, ASSOCIATE
WILL NOT USE OR DISCLOSE TO ANY INDIVIDUAL OR ENTITY ANY CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) EXCEPT (I) IN THE PERFORMANCE OF ASSOCIATE’S
DUTIES FOR EMPLOYER, (II) AS AUTHORIZED IN WRITING BY EMPLOYER, OR (III) AS
REQUIRED BY LAW OR LEGAL PROCESS, PROVIDED THAT, PRIOR WRITTEN NOTICE OF SUCH
REQUIRED DISCLOSURE IS PROVIDED TO EMPLOYER AND, PROVIDED FURTHER THAT ALL
REASONABLE EFFORTS TO PRESERVE THE CONFIDENTIALITY OF SUCH INFORMATION SHALL BE
MADE.


B.             AS USED IN THIS AGREEMENT, “CONFIDENTIAL INFORMATION” SHALL MEAN
INFORMATION THAT (I) IS USED OR POTENTIALLY USEFUL IN EMPLOYER’S BUSINESS, (II)
EMPLOYER TREATS AS PROPRIETARY, PRIVATE OR CONFIDENTIAL, AND (III) IS NOT
GENERALLY KNOWN TO THE PUBLIC. “CONFIDENTIAL INFORMATION” INCLUDES, WITHOUT
LIMITATION, INFORMATION RELATING TO EMPLOYER’S PRODUCTS OR SERVICES, PROCESSING,
MANUFACTURING, MARKETING, SELLING, CUSTOMER LISTS, CALL LISTS, CUSTOMER DATA,
MEMORANDA, NOTES, RECORDS, TECHNICAL DATA, SKETCHES, PLANS, DRAWINGS, CHEMICAL
FORMULAE, TRADE SECRETS, COMPOSITION OF PRODUCTS, RESEARCH AND DEVELOPMENT DATA,
SOURCES OF SUPPLY AND MATERIAL, OPERATING AND COST DATA, FINANCIAL INFORMATION,
PERSONAL INFORMATION AND INFORMATION CONTAINED IN MANUALS OR MEMORANDA.
“CONFIDENTIAL INFORMATION” ALSO INCLUDES PROPRIETARY AND/OR CONFIDENTIAL
INFORMATION OF EMPLOYER’S CUSTOMERS, SUPPLIERS AND TRADING PARTNERS WHO MAY
SHARE SUCH INFORMATION WITH EMPLOYER PURSUANT TO A CONFIDENTIALITY AGREEMENT OR
OTHERWISE. THE ASSOCIATE AGREES TO TREAT ALL SUCH CUSTOMER, SUPPLIER OR TRADING
PARTNER INFORMATION AS “CONFIDENTIAL INFORMATION” HEREUNDER. THE FOREGOING
RESTRICTIONS ON THE USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION SHALL

 

--------------------------------------------------------------------------------


 


CONTINUE AFTER ASSOCIATE’S EMPLOYMENT TERMINATES FOR ANY REASON FOR SO LONG AS
THE INFORMATION IS NOT GENERALLY KNOWN TO THE PUBLIC.


2.                           NON-COMPETITION.


A.           ASSOCIATE RECOGNIZES THAT THE CORPORATION’S RELATIONSHIP AND
GOODWILL WITH ITS CUSTOMERS HAVE BEEN ESTABLISHED AT SUBSTANTIAL COST AND EFFORT
BY THE CORPORATION.


B.             THEREFORE, ASSOCIATE SHALL NOT ENTER INTO COMPETITION (AS DEFINED
BELOW) WITH EMPLOYER DURING THE TERM OF ASSOCIATE’S EMPLOYMENT WITH EMPLOYER,
AND


C.             FOR A PERIOD OF TWO (2) YEARS FOLLOWING CESSATION OF ASSOCIATE’S
EMPLOYMENT WITH THE CORPORATION FOR ANY REASON, ASSOCIATE WILL NOT, IN ANY
CAPACITY, ACCEPT EMPLOYMENT WITH THE EMPLOYER WITH WHOM ASSOCIATE WAS EMPLOYED
IMMEDIATELY PRECEDING THE COMMENCEMENT OF ASSOCIATE’S EMPLOYMENT WITH THE
CORPORATION, NOR WILL ASSOCIATE, IN ANY CAPACITY, ACCEPT EMPLOYMENT WITH THE
FOLLOWING BUSINESS ENTITIES, INCLUDING ANY PARENT OR SUBSIDIARY ENTITIES OR
OTHER AFFILIATED ORGANIZATIONS: W.W. GRAINGER, INC.; J&L INDUSTRIAL SUPPLY;
FASTENAL CORPORATION; AND THE HOME DEPOT, INC.


3.                           NON-SOLICITATION.


A.           ASSOCIATE RECOGNIZES THAT THE CORPORATION’S RELATIONSHIP AND
GOODWILL WITH ITS CUSTOMERS HAVE BEEN ESTABLISHED AT SUBSTANTIAL COST AND EFFORT
BY THE CORPORATION.


B.             THEREFORE, WHILE EMPLOYED BY THE CORPORATION, AND FOR AN
ADDITIONAL PERIOD OF TWO (2) YEARS AFTER THE TERMINATION OF EMPLOYMENT,
ASSOCIATE SHALL NOT IN ANY CAPACITY EMPLOY OR SOLICIT FOR EMPLOYMENT, OR
RECOMMEND THAT ANOTHER PERSON EMPLOY OR SOLICIT FOR EMPLOYMENT, ANY PERSON WHO
IS THEN, OR WAS AT ANY TIME DURING THE SIX (6) MONTHS IMMEDIATELY PRECEDING THE
TERMINATION OF ASSOCIATE’S EMPLOYMENT, AN ASSOCIATE, SALES REPRESENTATIVE OR
AGENT OF EMPLOYER OR ANY PRESENT OR FUTURE SUBSIDIARY OR AFFILIATE OF EMPLOYER.


C.             FURTHER, ASSOCIATE AGREES THAT WHILE EMPLOYED BY THE CORPORATION,
AND FOR A PERIOD OF TWO (2) YEARS AFTER HIS/HER EMPLOYMENT WITH THE CORPORATION
ENDS, S/HE WILL NOT, ON BEHALF OF HIMSELF/HERSELF, OR ANY OTHER PERSON, FIRM OR
CORPORATION, SOLICIT ANY OF THE CORPORATION’S OR ITS AFFILIATE’S CUSTOMERS WITH
WHOM S/HE HAS HAD CONTACT WHILE WORKING FOR THE CORPORATION; NOR WILL ASSOCIATE
IN ANY WAY, DIRECTLY OR INDIRECTLY, FOR HIMSELF/HERSELF, OR ANY OTHER PERSON,
FIRM, CORPORATION OR ENTITY, DIVERT, OR TAKE AWAY ANY CUSTOMERS OF THE
CORPORATION OR ITS AFFILIATES WITH WHOM ASSOCIATE HAS HAD CONTACT. FOR PURPOSES
OF THIS PARAGRAPH, THE TERM “CONTACT” SHALL MEAN ENGAGING IN ANY COMMUNICATION,
WHETHER WRITTEN OR ORAL, WITH THE CUSTOMER OR A REPRESENTATIVE OF THE CUSTOMER,
OR OBTAINING ANY INFORMATION WITH RESPECT TO SUCH CUSTOMER OR CUSTOMER
REPRESENTATIVE.

 

 

2

--------------------------------------------------------------------------------


 


4.                           EMPLOYMENT AT-WILL.  ASSOCIATE ACKNOWLEDGES THAT
HIS OR HER EMPLOYMENT BY EMPLOYER IS NOT FOR ANY SPECIFIED PERIOD OF TIME AND
THAT IT CAN BE TERMINATED BY EITHER ASSOCIATE OR EMPLOYER AT ANY TIME FOR ANY
LAWFUL REASON. THIS IS AN “EMPLOYMENT AT WILL.”


5.                           TERMINATION OF EMPLOYMENT.  IN THE EVENT OF
TERMINATION OF EMPLOYMENT BY EITHER PARTY, THIS AGREEMENT WILL REMAIN IN EFFECT.
UPON TERMINATION, ASSOCIATE WILL IMMEDIATELY DELIVER TO EMPLOYER ALL PROPERTY
BELONGING TO EMPLOYER THEN IN THE ASSOCIATE’S POSSESSION OR CONTROL, INCLUDING
ALL DOCUMENTS (AS DEFINED HEREIN) EMBODYING CONFIDENTIAL INFORMATION. AS USED
HEREIN, “DOCUMENTS” SHALL MEAN ORIGINALS OR COPIES OF FILES, MEMORANDA,
CORRESPONDENCE, NOTES, MANUALS, PHOTOGRAPHS, SLIDES, OVERHEADS, AUDIO OR VIDEO
TAPES, CASSETTES, OR DISKS, AND RECORDS MAINTAINED ON COMPUTER OR OTHER
ELECTRONIC MEDIA.


6.                           NOTICE TO FUTURE EMPLOYERS. FOR THE PERIOD OF TWO
(2) YEARS IMMEDIATELY FOLLOWING THE END OF ASSOCIATE’S EMPLOYMENT WITH THE
CORPORATION, ASSOCIATE WILL INFORM EACH NEW EMPLOYER, IN WRITING, PRIOR TO
ACCEPTING EMPLOYMENT, OF THE EXISTENCE AND DETAILS OF THIS AGREEMENT AND WILL
PROVIDE THAT EMPLOYER WITH A COPY OF THIS AGREEMENT. ASSOCIATE WILL SEND A COPY
OF EACH SUCH WRITING TO THE CORPORATION AT THE TIME THE ASSOCIATE INFORMS EACH
NEW EMPLOYER OF THE AGREEMENT.


7.                           REMEDIES.  ASSOCIATE ACKNOWLEDGES THAT THIS
AGREEMENT, ITS TERMS AND HIS/HER COMPLIANCE IS NECESSARY TO PROTECT THE
CORPORATION’S CONFIDENTIAL AND PROPRIETARY INFORMATION, ITS BUSINESS AND ITS
GOODWILL; AND THAT A BREACH OF ANY OF ASSOCIATE’S PROMISES CONTAINED IN THIS
AGREEMENT WILL IRREPARABLY AND CONTINUALLY DAMAGE THE CORPORATION TO AN EXTENT
THAT MONEY DAMAGES MAY NOT BE ADEQUATE. FOR THESE REASONS, ASSOCIATE AGREES THAT
IN THE EVENT OF A BREACH OR THREATENED BREACH BY THE ASSOCIATE OF THIS
AGREEMENT, THE CORPORATION SHALL BE ENTITLED TO A TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION RESTRAINING ASSOCIATE FROM SUCH BREACH. NOTHING
CONTAINED IN THIS PROVISION SHALL BE CONSTRUED AS PROHIBITING THE CORPORATION
FROM PURSUING ANY OTHER REMEDIES AVAILABLE FOR SUCH BREACH OR THREATENED BREACH
OR ANY OTHER BREACH OF THIS AGREEMENT. IF ASSOCIATE VIOLATES THIS AGREEMENT,
THEN THE DURATION OF THE RESTRICTIONS CONTAINED IN PARAGRAPHS 2 AND 3 SHALL BE
EXTENDED FOR AN AMOUNT OF TIME EQUAL TO THE PERIOD OF TIME DURING WHICH
ASSOCIATE WAS IN VIOLATION OF THE AGREEMENT.


8.                           ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH REGARD TO THE
SUBJECT MATTER OF THIS AGREEMENT, IS BINDING UPON AND INURES TO THE BENEFIT OF
THE PARTIES, AND IT SUPERSEDES ANY AND ALL PRIOR AGREEMENTS OR UNDERSTANDINGS
BETWEEN THE CORPORATION AND ASSOCIATE.


9.                           MODIFICATION.  THIS AGREEMENT MAY BE MODIFIED OR
AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTIES HERETO, OR IN
ACCORDANCE WITH PARAGRAPH 15 HEREIN.


10.                     GOVERNING LAW AND VENUE.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, AND MAY BE ENFORCED IN ANY COURT OF COMPETENT JURISDICTION.


11.                     WAIVER.  IF IN ONE OR MORE INSTANCES EITHER PARTY FAILS
TO INSIST THAT THE OTHER PARTY PERFORM ANY OF THIS AGREEMENT’S TERMS, THIS
FAILURE SHALL NOT BE CONSTRUED AS A WAIVER BY THE PARTY

 

 

3

--------------------------------------------------------------------------------


 


OF ANY PAST, PRESENT, OR FUTURE RIGHT GRANTED UNDER THIS AGREEMENT; THE
OBLIGATIONS OF BOTH PARTIES UNDER THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT.


12.                     ASSIGNMENT. THIS AGREEMENT MAY NOT BE ASSIGNED BY
ASSOCIATE. THE CORPORATION SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER WITHOUT THE CONSENT OF THE ASSOCIATE.


13.                     ARBITRATION.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ANY CONTROVERSY OR CLAIM ARISING OUT OF ASSOCIATE’S EMPLOYMENT WITH
EMPLOYER OR THE TERMINATION THEREOF, INCLUDING WITHOUT LIMITATION ANY CLAIM
RELATED TO THIS AGREEMENT OR THE BREACH THEREOF SHALL BE RESOLVED BY BINDING
ARBITRATION IN ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE AMERICAN
ARBITRATION ASSOCIATION, AT THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION
NEAREST TO WHERE THE ASSOCIATE PERFORMED THE ASSOCIATE’S PRINCIPAL DUTIES FOR
THE EMPLOYER. NOTHING IN THIS PARAGRAPH SHALL PREVENT THE PARTIES FROM SEEKING
INJUNCTIVE RELIEF FROM THE COURTS PENDING ARBITRATION. EACH PARTY SHALL BE
PERMITTED TO ENGAGE IN ARBITRAL DISCOVERY IN THE FORM OF DOCUMENT PRODUCTION,
INFORMATION REQUESTS, INTERROGATORIES, DEPOSITIONS AND SUBPOENAS. THE PARTIES
SHALL SHARE EQUALLY THE FEE OF THE ARBITRATION PANEL.

To the extent that an arbitrator or court shall find that any dispute between
the parties, including any claim made under or relating to this Agreement, is
not subject to arbitration, such claim shall be decided by the courts of the
State and the County, in which this agreement was executed, in a proceeding held
before a Judge of the Trial Court of the State and County in which this
agreement was executed or in the United States District Court in and for the
District Court of covering the County in which this agreement was executed. Any
trial of such a claim shall be heard by the Judge of such Court, sitting without
a jury at a bench trial, to ensure more rapid adjudication of that claim and
application of existing law.


14.                     ATTORNEYS’ FEES.  IF ANY PARTY TO THIS AGREEMENT
BREACHES ANY OF THIS AGREEMENT’S TERMS, THEN THAT PARTY SHALL PAY TO THE
NON-DEFAULTING PARTY ALL OF THE NON-DEFAULTING PARTY’S COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY THAT PARTY IN ENFORCING THIS
AGREEMENT.


15.                     SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT IS HELD ILLEGAL OR UNENFORCEABLE BY AN ARBITRATOR OR
COURT AND CANNOT BE MODIFIED TO BE ENFORCEABLE (WHICH THE PARTIES EXPRESSLY
AUTHORIZE SUCH COURT, ARBITRATOR, OR OTHER FORUM TO DO), NO OTHER PROVISIONS
SHALL BE AFFECTED BY THIS HOLDING.


16.                     ACKNOWLEDGMENT.  I HAVE READ THIS AGREEMENT, HAVE HAD AN
OPPORTUNITY TO ASK EMPLOYER’S REPRESENTATIVES QUESTIONS ABOUT IT, AND UNDERSTAND
THAT MY SIGNING THIS AGREEMENT IS A CONDITION OF EMPLOYMENT.


17.                     SECTION HEADINGS.  SECTION HEADINGS ARE USED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OF ANY PROVISION
OF THIS AGREEMENT.

 

 

4

--------------------------------------------------------------------------------


 

THUS, the parties knowingly and voluntarily execute this Agreement as of the
dates set forth below.

 

 

MSC INDUSTRIAL DIRECT CO., INC.:

ASSOCIATE:

 

 

 

 

By:

/s/ Eileen McGuire

 

By:

/s/ Charles Bonomo

 

 

Title:

Sr. V.P. Human Resources

 

Printed Name:

Charles Bonomo

 

 

Date:

7/31/07

 

Date:

7/31/07

 

 

 

 

 

 
